Citation Nr: 0326118	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  03-10 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for beriberi heart disease, to 
include ischemic heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from October 1941 to October 
1945.  He was a prisoner of war (POW) of the German 
government from February 17, 1943 to April 24, 1945.  

In a May 1995 rating decision, the RO denied the veteran's 
claims for service connection for, in pertinent part, 
beriberi heart disease-inclusive of ischemic heart disease.  
He did not appeal that denial.  A September 1999 
Board decision held that new and material evidence had not 
been submitted to reopen the claim.

The current appeal to the Board of Veterans' Appeals (Board) 
arises from a July 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for ischemic heart 
disease on a de novo basis.  However, because the May 1995 
rating action denying service connection for beriberi heart 
disease also specifically denied service connection for 
ischemic heart disease, new and material evidence is required 
to reopen this claim.  See 38 U.S.C.A. § 5108 (West 2002). 


REMAND

If a veteran is a former POW and was detained or interned for 
not less than 30 days, and beriberi (including beriberi heart 
disease) becomes manifest to a degree of at least 10 percent 
any time after such service, the disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of it during service.  The regulations provide that 
the term beriberi heart disease includes ischemic heart 
disease in a former POW who has experienced localized edema 
during captivity.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(c) (2002).  



The evidence on file at the time of the September 1999 Board 
decision did not include the veteran's service medical 
records (SMRs) since the National Personnel Records Center 
(NPRC) had indicated in December 1994 that the veteran's SMRs 
apparently had been destroyed in a fire at that military 
records repository.  In his December 2002 notice of 
disagreement (NOD), the veteran requested that another search 
be made for his SMRs.

It was recently held by the United States Court of Appeals 
for the Federal Circuit that "the VCAA does not require VA 
to assist claimants attempting to reopen previously 
disallowed claims absent the provision of 'new and material 
evidence.'  However, VA has chosen to assist claimants 
attempting to reopen in limited circumstances.  Specifically, 
VA will give the assistance described in [38 C.F.R.] 
§ 3.159(c)(1)-(3).  Until the claim is reopened, however, VA 
will not give the assistance in [38 C.F.R.] § 3.159(c)(4) 
(providing a medical examination or obtaining a medical 
opinion)."  PVA v. Secretary, Nos. 02-7007, -7008, -7009, -
7010, slip op. at 33 and 34 (Fed. Cir. Sept. 22, 2003).  
38 C.F.R. § 3.159(c)(1)-(3) provides that VA will assist in 
obtaining Federal and non-Federal records.  

The evidence on file at the time of the September 1999 Board 
decision indicated the veteran had edema, and post-service 
private clinical records submitted since the Board's 
September 1999 decision also show that he has had edema in 
his lower extremities.  The private clinical records before 
and after the 1999 Board decision document the presence of 
heart disease, as well, but they do not contain a diagnosis 
of either beriberi heart disease or ischemic heart disease.

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should take the appropriate steps to 
locate the veteran's SMRs.  Documentation of all 
steps taken should be recorded and placed in the 
claim file.  



2.  The veteran should be contacted and asked 
whether he experienced localized edema while he 
was a POW.  He should also be informed that he may 
submit statements from fellow POWs (as he has in 
the past) in support of his claim, particularly as 
to whether he experienced localized edema while a 
POW.  

3.  The veteran should be specifically requested 
to provide the names and addresses of the treating 
physicians who have rendered diagnoses or 
opinions, to include having simply verbally 
informed the veteran, that he has either beriberi 
heart disease or ischemic heart disease.  

The veteran should be requested to execute and 
return the necessary authorization forms for 
obtaining all requested records.  

Also ask each treating source, and particularly 
Dr. Salerno, to provide a medical opinion or 
diagnosis concerning the etiology of the veteran's 
heart disease.  They should be specifically ask 
whether it is at least as likely as not that the 
veteran now has either beriberi heart disease or 
ischemic heart disease.  

4.  Thereafter, readjudicate the claim.  In 
readjudicating the claim, the RO must specifically 
address whether new and material evidence has been 
submitted to reopen the claim.  If the benefit 
sought on appeal remains denied, send the veteran 
and his representative an appropriate supplemental 
statement of the case (SSOC)-including cites to 
the laws and regulations for reopening previously 
denied claims that were not appealed.  Also provide 
an appropriate period of time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome warranted in this case.  The veteran 
need take no action until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith We. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


